281 U.S. 109 (1930)
OKLAHOMA
v.
TEXAS; UNITED STATES, INTERVENER.
No. 6, Original.
Supreme Court of United States.
Report submitted October 14, 1929.
Decree entered March 17, 1930.
*110 PER CURIAM.
On consideration of the report dated July 15, 1929, of Samuel S. Gannett, Commissioner, heretofore designated to run, locate and mark the boundary between the State of Oklahoma and the State of Texas along the true 100th meridian of longitude west from Greenwich as determined by the decree of January 3, 1927 (273 U.S. 93), modified by the decree of March 5, 1928 (276 U.S. 596), showing that he has run, located and marked such boundary;
And no objection or exception to such report being presented, and the time therefor having expired;
It is now adjudged, ordered and decreed as follows:
1. The said report is in all things confirmed.
2. The boundary line delineated and set forth in said report and on the accompanying maps is established and declared to be the true boundary between the States of Texas and Oklahoma along said meridian.
3. The clerk of this Court shall transmit to the Chief Magistrates of the States of Texas and Oklahoma and the Secretary of the Interior copies of this decree, duly authenticated under the seal of this Court, together with copies of said report and of the accompanying maps.
4. As it appears that the said Commissioner has completed his work conformably to said decrees, he is hereby discharged.
5. The clerk of this Court shall distribute and deliver to the Chief Magistrates of the States of Texas and Oklahoma and the Secretary of the Interior all copies of the said report made by the Commissioner, with the accompanying *111 maps, now in the clerk's hands, save that he shall retain twenty copies of each for purposes of certification and other needs that may arise in his office.